Manulife reports 1Q15 net income of $723 million, core earnings of $797 million, and announces a 10% dividend increase, bringing the total dividend increase to 31% over the last 12 months Performance and strategic highlights: · Asia Division – Delivered another quarter of very strong growth in insurance sales, driven by record sales volumes in Japan and mainland China, and high double digit growth in Hong Kong and Other Asia; achieved wealth management sales almost double prior year levels, reflecting a continuation of the momentum built in 2014, expanded distribution in Japan and record mutual fund sales in mainland China; announced a 15-year regional distribution agreement with DBS Bank Ltd (“DBS”) providing exclusive distribution rights in Singapore, Hong Kong, Indonesia and mainland China and providing a platform for further long-term growth. · Canadian Division – Achieved good early progress on the integration of Standard Life plc’s Canadian-based operations (“Standard Life”) adding 1.4 million customers and 2,000 employees; delivered record gross and net mutual fund deposits; reported solid Group Retirement Solutions sales amid normal variability in the large-case market; generated strong Group Benefits sales growth driven by improved competitive positioning. · U.S. Division – Generated solid life insurance sales, driven by continued momentum from product enhancements; delivered solid mutual fund sales outpacing the industry; reported lower John Hancock Retirement Plan Services (“RPS”) sales, although with a favourable business mix; launched an exclusive U.S. life insurance partnership with Vitality, the global leader in integrating wellness benefits with life insurance products, in April 2015. · Global Wealth & Asset Management – Achieved $821 billion in assets under management, our 26th consecutive quarter of record assets under management; secured several significant new institutional mandates; generated $6.7 billion of net flows into our asset management and group retirement businesses; achieved strong investment management performance by Manulife Asset Management with a majority of public asset classes outperforming their benchmarks on a 3- and 5-year basis. TORONTO – Manulife Financial Corporation (“MFC”) announced today net income attributed to shareholders of $723 million for the first quarter of 2015 (“1Q15”), fully diluted earnings per common share of $0.36 and return on common shareholders’ equity (“ROE”) of 8.4%, compared with $818 million, $0.42, and 11.9%, respectively, for the corresponding period in 2014. In 1Q15, MFC generated core earnings1 of $797 million, fully diluted core earnings per common share1 of $0.39 and core return on common shareholders’ equity (“Core ROE”)1 of 9.3%, compared with $719 million, $0.37, and 10.4%, respectively, for the corresponding period in 2014. Donald Guloien, President and Chief Executive Officer, stated, “We had a good start to 2015. We completed two key acquisitions in North America, announced an exclusive 15-year regional distribution agreement with DBS in Asia, and in the United States we launched Vitality, a forward-thinking solution that rewards customers for healthy living and revolutionizes the whole notion of life insurance.” “In terms of first quarter operating results, we delivered robust growth in both insurance and wealth sales, especially in Asia; produced a double digit growth rate in core earnings, despite unfavourable investment-related experience; and achieved $821 billion of assets under management,” added Mr. Guloien. “After reflecting on our strong performance and outlook, I am pleased to announce that the Board of Directors approved an increase to the dividend of 10%, our second dividend increase in less than a year, with a total increase of 31% over the same time last year,” Mr. Guloien concluded. Steve Roder, Chief Financial Officer, said, “We are delivering on our strategy, with growing and sustainable earnings, strong capital, reduced leverage and increasing dividends.” Mr. Roder continued, “We feel that retention of a strong capital base, and reduced leverage, is both prudent and desirable, given continued economic uncertainty and our desire to fund strategic investments; but on the downside, it also makes it likely that we will not attain our 13% ROE objective.We are among many financial institutions making this trade-off, and feel that it is well justified by both the financial flexibility and downside risk protection.” “At our Investor Day next week, we will provide updates on our fast growing Asia and Wealth and Asset Management businesses. Given the importance of these businesses, we will also unveil new supplemental financial information on these segments that will become part of our regular disclosures going forward. This demonstrates our commitment to help the investor community better understand our Company and to facilitate comparisons with our peers, particularly insurers with significant Asian operations, and asset managers,” added Mr. Roder. 1 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – First Quarter 2015 1 SALES AND BUSINESS GROWTH Asia Division Roy Gori, Senior Executive Vice President and General Manager, Asia Division stated, “We have delivered another quarter of very strong growth in insurance sales and almost doubled our wealth management sales.This uplift in performance reflects the continued expansion and diversification of our distribution channels and a series of successful product launches that focus on fulfilling customer needs.Our recent success in being selected by DBS as its exclusive provider of bancassurance solutions in Singapore, Hong Kong, Indonesia and mainland China reflects the strength of Manulife’s position in Asia and provides a platform for further long-term growth.” Insurance sales of US$338 million in 1Q15 were 42% higher compared with 1Q14, with double digit growth in all of our key markets. (Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise.) · Japan insurance sales of US$163 million set a new record on a constant currency basis, and increased 51% reflecting the continued success of our corporate products and the expansion of our distribution reach. · Hong Kong insurance sales of US$70 million in 1Q15 increased 30%, reflecting the success of new products launched in 2014. · Indonesia insurance sales of US$26 million in 1Q15 increased 10%.Bancassurance distribution was the key driver of growth, highlighting the benefit of our diversified distribution strategy. · Asia Other (excludes Japan, Hong Kong and Indonesia) insurance sales of US$79 million in 1Q15 increased 52%. Performance was particularly strong in Singapore, Vietnam and mainland China. Wealth sales of US$2.8 billion in 1Q15 were a record on a constant currency basis, and increased 97% compared with 1Q14.(Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise.) · Japan wealth sales of US$578 million in 1Q15 increased 127%, largely from higher mutual fund sales and the continued expansion of bancassurance distribution reach for our single premium product. · Hong Kong wealth sales of US$293 million in 1Q15 increased 25% with strong contributions from both pension and mutual fund sales. · Indonesia wealth sales of US$232 million in 1Q15 increased 170% from higher mutual fund sales due to improved market sentiment. · Asia Other wealth sales of US$1.6 billion in 1Q15 reached record levels on a constant currency basis, and increased 101%.The increase was driven by the success of sales campaigns and new fund launches in mainland China. Canadian Division Marianne Harrison, Senior Executive Vice President and General Manager, Canadian Division stated, “We completed the acquisition of Standard Life at the end of January, welcoming 1.4 million customers and 2,000 talented employees. We have begun the journey to integrate the two companies and build relationships with our new customers and advisor partners.” Ms. Harrison added, “During the first quarter we delivered record wealth sales, a strong increase in Group Benefits sales and, aligned with our focus on helping Canadians with their big financial decisions, we launched our ‘Are you Ready’ advertising campaign.” Wealth sales2in 1Q15 were $3.5 billion compared with $2.8 billion in 1Q14 and included a contribution of $0.6 billion from Standard Life products. (Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise). · Mutual Funds assets under management (“MF AUM”) were a record $43.1 billion at March 31, 2015, compared with $29.6 billion at March 31, 2014. The increase reflects $6.9 billion in Standard Life MF AUM and growth exceeding the industry average in Manulife mutual funds.3 Gross mutual fund deposits4,5of $2.5 billion in 1Q15 increased 34%, driven by continued strong fund performance and include $0.2 billion from Standard Life funds. Gross and net mutual fund deposits were a record, excluding the contribution of Standard Life. · Group Retirement Solutions sales of $697 million in 1Q15 increased 4%.Sales of Standard Life plans contributed $179 million and were largely offset by lower sales of Manulife plans reflecting variability in the large-case defined contribution market. · Segregated Fund Products6 sales were $851 million in 1Q15 compared with $453 million in 1Q14. The increase includes $306 million from Standard Life products and a 20% year-over-year increase in Manulife product sales.Fixed Products salesof $81 million in 1Q15 were 9% lower reflecting our deliberate rate positioning in this market. Insurance sales of $214 million in 1Q15 increased 60% compared with 1Q14 driven by large-case Group Benefits sales. (Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise). · Retail insurancesales of $37 million in 1Q15 were consistent with prior year. · Institutional Markets sales of $177 million in 1Q15 increased 84%, driven by higher Group Benefits sales as a result of improved competitive positioning. Manulife Bank net lending assets were $19.4 billion as at March 31, 2015, in line with prior year levels, reflecting the impact of continued intense competition in the residential mortgage market. 2 Effective 1Q15, wealth sales exclude new loan volumes authorized by Manulife Bank. Wealth sales in prior periods have been restated to be consistent with current period presentation. 3 Based on publicly available information from Investor Economics and the Investment Funds Institute of Canada as at March 31, 2015. 4 Gross mutual fund deposits include deposits from segregated fund products of $679 million in 1Q15. 5 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 6 Segregated fund products include guarantees. These products are also referred to as variable annuities. Manulife Financial Corporation – First Quarter 2015 2 U.S. Division Craig Bromley, Senior Executive Vice President and General Manager, U.S. Division stated, “In the first quarter we continued to build out our wealth and asset management businesses and prepared to launch an innovative new life insurance solution that provides policyholders with competitively priced financial protection coupled with the opportunity to earn rewards for healthy living.” Mr. Bromley continued, “John Hancock Investments continued to outpace the industry and in April we completed the acquisition of New York Life’s Retirement Plan Services business. The acquisition adds strength and expertise in the mid- and large-plan segments and complements our leadership position in the small-plan segment. Through an exclusive, first-ever U.S. life insurance partnership with Vitality, the global leader in integrating wellness benefits with life insurance products, in early April we became the first carrier in the U.S. to offer life insurance products fully integrated with wellness features. Notably, in our insurance business, sales increased 9% over prior year, as we continue to see momentum from the positive impacts of product enhancements initiated last year.” Wealth Management 1Q15 sales were US$7.3 billion, a decrease of 8% compared with 1Q14 and Wealth Management AUM at March 31, 2015 were a record US$239 billion, a 6% increase from the prior year due to strong markets and positive net flows. (Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise.) · John Hancock (“JH”) Investments sales of US$6.1 billion in 1Q15 decreased 8% due to the “soft close” of a popular fund at the beginning of 2014 and the non-recurrence of several large institutional allocations in 1Q14.Our 12-month trailing organic growth rate through March 2015 (calculated as net new flows as a percentage of beginning assets) was 15% compared with an industry growth rate of less than 1%, and placed us 4th in the industry in terms of growth.7AUM increased 19% to a record US$77.9 billion. · JH Retirement Plan Services sales of US$1.1 billion in 1Q15 decreased 13% but with a favourable mix.Sales increased by 8% in the higher margin small-case market (<$1 million of assets).As noted above, the acquisition of New York Life’s Retirement Plan Services business closed in April 2015. Insurance sales in 1Q15 of US$117 million increased 9% compared with 1Q14 (19% excluding the bi-annual inflation purchases in the Federal Long Term Care program reported in 1Q14). (Percentages quoted below are for the period 1Q15 compared with 1Q14, unless stated otherwise.) · JH Life sales of US$106 million in 1Q15 increased 25%, driven by several product enhancements made last year that continue to generate strong sales momentum.In 1Q15 we introduced a more competitive term product, and in April 2015 we launched an innovative Vitality feature for Term and Protection Universal Life customers.We expect those product improvements to attract interest from distribution partners and their customers.8 · JH Long-Term Care (“JH LTC”) sales of US$11 million in 1Q15 decreased 52% as prior year results benefited from $12 million of bi-annual inflation purchases in the Federal program.We launched a new LTC product with premiums that are adjustable based on emerging experience, without the need for a filing and approval of new rates from each individual state. This reduces risk to the Company and provides consumers with an equitable mechanism that reflects both favourable and unfavourable experience. Manulife Asset Management Warren Thomson, Senior Executive Vice President and Chief Investment Officer, said, “While we were expecting a significant investment-related experience loss from oil and gas holdings in 1Q15 given the continued lower commodity prices, these losses were more than offset by strong gains from other asset classes, notably real estate and private equity. Updates to cash flows used in actuarial modelling and future tax impacts, which occur in the normal course, pushed the overall investment-related experience into a loss of $77 million this quarter.We continue to be pleased with our credit experience, asset origination, and the overall performance of our well diversified general account portfolio.” Mr. Thomson continued, “Manulife Asset Management commenced the year with strong momentum and reported sales of $3.0 billion, a 40% increase compared with 1Q14.We continue to expand our investment capabilities, most notably real estate and liability-driven investment strategies, and long-term investment performance continues to be a differentiator for Manulife Asset Management, with the majority of public asset classes outperforming their benchmarks on a 3- and 5-year basis.” ‎At March 31, 2015 total assets managed by Manulife Asset Management (“MAM”) were $383 billion, including $334 billion managed for external clients. Assets managed for external clients increased $56 billion from December 31, 2014. At March 31, 2015, MAM had a total of 86 Four- or Five-Star Morningstar rated funds9, an increase of 14 funds since December 31, 2014. 7 Source:Strategic Insight:ICI Confidential.Direct Sold mutual funds, fund-of-funds and ETF’s are excluded. Organic sales growth rate is calculated as net new flows divided by beginning period assets. Industry data through March, 2015. 8 See “Caution regarding forward-looking statements” below. 9 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. Manulife Financial Corporation – First Quarter 2015 3 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of May 7, 2015, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2014 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2014 Annual Report, and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. In this MD&A, the terms “Company”, “Manulife”, “we” and “our” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW D RISK MANAGEMENT AND RISK FACTORS UPDATE 1. Earnings 1. Potential impact of recent deployments of capital and current macro environment 2. Sales 2. Variable annuity and segregated fund guarantees 3. MCCSR and financial leverage ratio 3. Caution related to sensitivities 4. Standard Life transaction 4. Publicly traded equity performance risk 5. Subsequent events 5. Interest rate and spread risk 6. Alternative long-duration performance risk B FINANCIAL HIGHLIGHTS 1. Q1 earnings analysis E ACCOUNTING MATTERS AND CONTROLS 2. Revenue 1. Critical accounting and actuarial policies 3. Premiums and deposits 2. Sensitivity of policy liabilities to update to assumptions 4. Assets under management 3. Accounting and reporting changes 5. Capital 4. Quarterly financial information 6. Impact of fair value accounting 5. Change in internal control over financial reporting 7. Impact of foreign exchange rates 6. Audit Committee C PERFORMANCE BY DIVISION F OTHER 1. Asia 1. Quarterly dividend 2. Canadian 2. Outstanding shares 3. U.S. 3. Performance and Non-GAAP Measures 4. Corporate and Other 4. Key planning assumptions and uncertainties 5. Caution regarding forward-looking statements Manulife Financial Corporation – First Quarter 2015 4 AOVERVIEW A1 Earnings Manulife’s 1Q15 net income attributed to shareholders was $723 million compared with $818 million in 1Q14.While our insurance and wealth management businesses both had solid operating performances in 1Q15, net income was adversely affected by $77 million of investment-related experience charges, as explained below. Net income attributed to shareholders is comprised of core earnings (consisting of items we believe reflect the underlying earnings capacity of the business) which amounted to $797 million in 1Q15 compared with $719 million in 1Q14, and items excluded from core earnings, which netted to a loss of $74 million in 1Q15 compared with a gain of $99 million in 1Q14. Core earnings increased $78 million and, after excluding investment-related experience included in core earnings in 1Q14 and the $19 million contribution from Standard Life in 1Q15, increased by 16% compared with 1Q14. The increase reflects higher fee income due to higher asset levels in our wealth management businesses, improved policyholder experience, the impact of strong sales in Asia and the strengthening of the U.S. dollar.In addition, while lower interest rates reduced the release of provisions for adverse deviation (and therefore core earnings), this was partially offset by the impact of standardizing our methodology for attributing expected investment income on assets that support provisions for adverse deviation, which in some cases was previously reported in investment-related experience. In 1Q14 we reported $50 million of investment-related experience gains in core earnings compared with nil in 1Q15. The $173 million unfavourable variance in items excluded from core earnings primarily related to net unfavourable investment-related experience in 1Q15 compared with gains in 1Q14. In 1Q15, the investment-related experience losses from oil and gas holdings, driven by continued lower commodity prices, were more than offset by strong gains from other asset classes, notably real estate and private equity, while updates to cash flows used in actuarial modelling and future tax impacts, which occur in the normal course, pushed the overall investment-related experience into a charge of $77 million.Our definition of core earnings (see F1 “Performance and Non-GAAP Measures”) includes up to $400 million (2014 - $200 million) of favourable investment-related experience reported in a single year. The amount of investment–related experience gains included in core earnings is calculated on a year-to-date basis.Accordingly, to the extent we experience investment-related experience gains during the balance of this year in excess of the 1Q15 charges, they would be included in core earnings up to a maximum of $400 million per year. We believe the $400 million per year in investment-related experience remains a reasonable estimate of our long-term through-the-cycle investment experience, but some variability quarter-over-quarter is expected. A2 Sales Insurance sales10were $779 million in 1Q15, an increase of 39%11 compared with 1Q14.All three geographies delivered strong year-over-year growth in insurance sales. Asia insurance sales of US$338 million increased 42%, driven by continued expansion and diversification of our distribution channels and a series of successful product launches.Canadian insurance sales of $214 million increased 60% driven by large-case Group Benefits sales.U.S. insurance sales of US$117 million increased 8%, reflecting the positive impacts of product enhancements and targeted pricing changes initiated last year. Wealth sales were $19.0 billion in 1Q15, an increase of 15% compared with 1Q14 (10% excluding the $0.8 billion two month post-close contribution from Standard Life).Asia’s record wealth sales of US$2.8 billion were nearly double 1Q14, driven by higher mutual fund sales in most of the region coupled with higher single premium product sales in Japan.Canadian wealth sales of $2.9 billion, excluding the impact of Standard Life, increased 6%, as record mutual fund sales were partially offset by normal variability in the group retirement business. U.S. wealth sales of US$7.3 billion decreased 8%, driven by the “soft close” of a popular mutual fund at the beginning of 2014, the non-recurrence of several large institutional allocations to our mutual funds in 1Q14, and lower mid-market RPS sales.Starting this quarter we are including Manulife Asset Management (“MAM”) new deposits as wealth sales and are no longer reporting Manulife Bank new loan volumes in wealth sales.MAM sales of $2.8 billion in 1Q15 increased 31% compared with 1Q14, excluding the $195 million contribution from Standard Life. A3 MCCSR and financial leverage ratio The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio was 245% for The Manufacturers Life Insurance Company (“MLI”) as at March 31, 2015 compared with 248% as at December 31, 2014.The favourable impact of OSFI’s 2015 MCCSR guidelines and the issuance of $750 million in subordinate debentures were primarily offset by the acquisition of Standard Life. The closing also resulted in the $2.2 billion from net proceeds of the subscription receipts, issued in September 2014, being exchanged for MFC common shares.MFC’s financial leverage ratio was 26.6% at March 31, 2015 compared with 27.8% as at December 31, 2014. A4 Acquisition of Standard Life On January 30, 2015, we completed the purchase of 100% of the shares of Standard Life Financial Inc. and of Standard Life Investments Inc. for cash consideration of $4 billion.The cash consideration included $2.2 billion from net proceeds of the subscription receipts and $1.8 billion from the general assets of the Company. On the same day, the outstanding subscription receipts were automatically converted on a one-for-one basis for 105,647,334 MFC common shares with a stated value of $2.2 billion.In addition, pursuant to the terms of the subscription receipts, a dividend equivalent payment of $0.155 per subscription receipt was paid to holders of subscription receipts, which was an amount equal to the cash dividends declared on MFC common shares for which record dates have occurred during the period from September 15, 2014 to January 29, 2015. The acquisition contributes to our growth strategy, particularly in the wealth and asset management space. The fair values of the acquired identifiable net assets as at January 31, 2015 have been determined provisionally and are subject to adjustment pending completion of a comprehensive evaluation of the net assets acquired later in 2015. As a result, the excess of the purchase price over the fair value of net assets acquired representing goodwill may be adjusted retrospectively in future 2015 quarterly reporting periods.The assigned value of the net tangible assets acquired was $2.2 billion.The initial value of intangible assets after related taxes is $0.6 billion and the estimated goodwill is $1.2 billion. 10 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 11 Growth (declines) in sales, premiums and deposits and assets under management are stated on a constant currency basis. Constant currency basis is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – First Quarter 2015 5 In 1Q15, Standard Life contributed $19 million to core earnings which included a $4 million post-tax charge for amortization of intangible assets.Integration and acquisition expenses of $29 million post-tax were reported in items excluded from core earnings. A5 Subsequent events On April 8, 2015, we announced a 15-year regional distribution agreement with DBS.Manulife was selected as the exclusive provider of bancassurance solutions to DBS customers in Singapore, Hong Kong, Indonesia and mainland China effective January 1, 2016.This agreement significantly expands our existing, successful relationship with DBS. It accelerates Manulife’s Asia growth strategy, deepens and diversifies our insurance business, and gives us access to a wider range of customers. Under the agreement, there will be an initial payment by Manulife to DBS of US$1.2 billion, which Manulife intends to fund with internal resources. There will also be ongoing, variable payments, which are based on the success of the partnership, and Manulife expects the agreement to be accretive to core earnings per share in 2017.12 The initial payment for this regional distribution agreement could reduce Manulife’s regulatory capital ratio by 10 points in January 2016.12 On April 14, 2015, the Company completed its acquisition of New York Life’s Retirement Plan Services business.The acquisition accelerates John Hancock’s expansion into the mid-case and large-case retirement plan markets, adds US$55.9 billion of plan assets under administration and supports Manulife’s global growth strategy for wealth and asset management businesses. The reinsurance transaction announced in December 2014, in which New York Life agreed to assume a portion of certain John Hancock life insurance policies, is expected to close later this year, subject to receipt of required regulatory approvals and other closing conditions.12 BFINANCIAL HIGHLIGHTS Quarterly Results (C$ millions, unless otherwise stated, unaudited) 1Q 2015 4Q 2014 1Q 2014 Net income attributed to shareholders $ $ $ Preferred share dividends ) ) ) Common shareholders’ net income $ $ $ Reconciliation of core earnings to net incomeattributed to shareholders: Core earnings(1) $ $ $ Investment-related experience in excess of amounts included in core earnings(2) ) ) Core earnings and investment-related experience in excess of amounts included in core earnings $ $ $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates and variable annuity guarantee liabilities 13 ) Changes in actuarial methods and assumptions ) ) ) Other items(3) 12 12 4 Net income attributed to shareholders $ $ $ Basic earnings per common share (C$) $ $ $ Diluted earnings per common share (C$) $ $ $ Diluted core earnings per common share(C$)(1) $ $ $ Return on common shareholders’ equity (“ROE”) % % % Core ROE (1) % % % Sales(1) Insurance products $ $ $ Wealth products $ $ $ Premiums and deposits(1) Insurance products $ $ $ Wealth products $ $ $ Assets under management(C$ billions)(1) $ $ $ Capital(C$ billions)(1) $ $ $ MLI’s MCCSR ratio % % % This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. The amount of investment-related experience gains included in core earnings was nil in 1Q15 and $50 million in each of 4Q14 and 1Q14. (3) For a more detailed description see Section B1 below. 12 See “Caution regarding forward-looking statements” below. Manulife Financial Corporation – First Quarter 2015 6 B1First quarter earnings analysis The table below reconciles 1Q15 net income attributed to shareholders of $723 million to core earnings of $797 million. (C$ millions, unaudited) 1Q 2015 4Q 2014 1Q 2014 Core earnings(1) Asia Division $ $ $ Canadian Division U.S. Division Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(2) Investment-related experience in core earnings(3) - 50 50 Core earnings $ $ $ Investment-related experience in excess of amounts included in core earnings(3) ) ) Core earnings and investment-related experience in excess of amounts included in core earnings $ $ $ Direct impact of equity markets and interest rates and variable annuity guarantee liabilities (see table below)(3),(4) 13 ) Changes in actuarial methods and assumptions(5) Net impact of acquisitions and divestitures(6) ) 12 - Other items excluded from core earnings(7) 42 - 4 Net income attributed to shareholders $ $ $ This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. The 1Q15 net loss from macro equity hedges was $31 million and consisted of a $44 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a benefit of $13 million because actual markets underperformed our valuation assumptions (included in direct impact of equity markets and interest rates and variable annuity guarantee liabilities below). As outlined under “Critical Accounting and Actuarial Policies” below, net insurance contract liabilities under IFRS for Canadian insurers are determined using the Canadian Asset Liability Method (“CALM”). Under CALM, the measurement of policy liabilities includes estimates regarding future expected investment income on assets supporting the policies. Experience gains and losses are reported when current period activity differs from what was assumed in the policy liabilities at the beginning of the period. These gains and losses can relate to both the investment returns earned in the period, as well as to the change in our policy liabilities driven by the impact of current period investing activities on future expected investment income assumptions. The direct impact of equity markets and interest rates is separately reported. Our definition of core earnings (see F1 "Performance and Non-GAAP Measures") includes up to $400 million (2014 - $200 million) of favourable investment-related experience reported in a single year. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions, including experience gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on derivative positions and the sale of available-for-sale (“AFS”) bonds in the Corporate and Other segment. See table below for components of this item. Until 3Q14 this also included a quarterly ultimate reinvestment rate (“URR”) update. The 1Q15 charge of $22 million is primarily attributable to the impact of method and modelling refinements in the projection of certain asset and liability related cash flows across several business units. The 1Q15 charge of $30 million includes integration and acquisition costs related to the Standard Life acquisition of $9 million and $20 million, respectively, and $1 million of costs related to the New York Life transaction. The 1Q15 gain of $42 million is primarily due to corporate tax rate changes in Japan. The gain (charge) related to the direct impact of equity markets and interest rates and variable annuity guarantee liabilities in the table above is attributable to: C$ millions, unaudited 1Q 2015 4Q 2014 1Q 2014 Direct impact of equity markets and variable annuity guarantee liabilities(1) $ 15 $ ) $ ) Fixed income reinvestment rates assumed in the valuation of policy liabilities 13 9 Sale of AFS bonds and derivative positions in the Corporate and Other segment ) ) (3
